PER CURIAM.
Jose M. Perez appeals from an order affirming the denial of unemployment compensation vocational training benefits. We affirm.
The record reveals that the order of the Unemployment Appeals Commission is supported by substantial competent evidence. See Smith v. Krugmam-Kadi, 547 So.2d 677 (Fla. 1st DCA 1989). Moreover, this court must defer to the Agency’s interpretation of the requirements of the vocational training benefits program. See Public Employees Relations Comm’n v. Dade County Police Benevolent Ass’n, 467 So.2d 987 (Fla.1985).
AFFIRMED.